Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. [VisualBackProp: efficient visualization of CNNs for autonomous driving] in view of Yin et al. [Integrating Relevance Feedback Techniques for Image Retrieval Using Reinforcement Learning] and further in view of Iyer et al. [US 2021/0201082 A1].
Regarding Claim 1, Bojarski teaches: A method for a plausibility check of an output of an 
providing a plurality of images Bojarski teaches the input of multiple images into the model. (Bojarski 4706 Col. 1, Para 2).
determining, for each of the images, at least one feature parameter which characterizes  Bojarski teaches the extraction of the location information of particular regions of interest; this is the position of the at least one feature of the image. It is noted, only one of the types, degree of specificity, or positions is required in the determining step. (Bojarski 4706 Col. 1, Para 2 & Bojarski 4703 Col. 1, Para 1 & Bojarski 4705 Col. 2 Para 1 & Figure 2 & Figure 5).
for each combination of an image of the images and an Bojarski teaches the multiple images acquired from the cameras and the model that finds regions that are relevant using the position of pixels to create a feature map with spatial relevance for the task of driving. (Bojarski 4703 Col. 1, Para 1 & Bojarski 4705 Col. 1 Para 1 & Figure 1 & Figure 15).

Bojarski teaches a model that extracts the positional information of pixels of the relevant regions of the images, however, Bojarski does not explicitly teach the use of an ANN model, classifying the images, and finding the relevance between multiple images. Yin teaches the following limitations:
ascertaining a setpoint relevance assessment for each combination of an image of the images and an association of the associations, using the feature parameter; and ascertaining a quality criterion for the relevance assessment function based on an agreement between the relevance assessments and the setpoint relevance assessments. Yin teaches a relevance feedback technique that classifies images into different categories depending on their features. Further, Yin teaches giving a score for the relevance between multiple images and searches for the same image, considered the relevance assessment functions; the classification and relevance of the image is the quality criterion. (Yin Page 1540 Col. 2, Para 2 & Yin Page 1537 Col. 1, Para 3 & Yin Page 1538 Col. 1, Para 1 & Figure 1 & Figure 4).
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Bojarski in view of Yin. One skilled in the art would have been motivated to modify Bojarski in this manner in order to utilize the assessment function of Yin wherein the images are analyzed, classified based on their features, compared to other images, and search for similar images.
Bojarski in view of Yin teaches a model that extracts the position of pixels to find relevant regions from multiple images, classifying the images, finding the relevance between multiple images, and determination of the quality criterion however, Bojarski in view of Yin does not explicitly teach an artificial neural network (ANN) that outputs a classifier. Iyer teaches the following limitations: Iyer teaches an ANN model-based image classifier using class specific relevant features that outputs the image corresponding class. (Iyer Para 004 & Iyer Para 0027).
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Bojarski in view of Yin in further view of Iyer. Bojarski in view of Yin teaches a model that extracts the position of pixels to find relevant regions from multiple images, classifying the images, finding the relevance between multiple images, and determination of the quality criterion and Iyer teaches the use of an ANN as the model to classify features of an image. One skilled in the art would have been motivated to modify Bojarski in view of Yin with the teaching of Iyer in this manner in order to use of an ANN model to perform image classification as it would allow for images to be classified by updating the classifiers as the images are classified to become more accurate and decrease computation. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

	Regarding Claim 4, Bojarski in view of Yin further in view of Iyer teaches: The method as recited in claim 1, wherein at least one image is synthetically generated by specifying a particular feature parameter. Bojarski teaches a model that creates feature map for visualization as a new the synthetic image, see Figure 7, called Class 2, that is inputted for the model. (Bojarski 4705 Col. 2 Para 1 & Figure 5 & Figure 7 & Figure 15).

Regarding Claim 6, Bojarski in view of Yin further in view of Iyer teaches: The method as recited in claim 1, wherein the quality criterion is additionally ascertained for: an identical depiction of the image, Bojarski teaches a model that finds regions that are relevant by the extraction of the location information of particular regions of interest to create a feature map with spatial relevance for the task of driving.  (Bojarski 4703 Col. 1, Para 1 & Bojarski 4705 Col. 1 Para 1 & Figure 1 & Figure 15). Yin teaches a relevance feedback technique that searches for the same image in a target search. It is noted, only one of the identical depictions, area filled with constant value, semantic segmentation of the image, or edge detection is required in the determining step. (Yin Page 1540 Col. 2, Para 2). 

Regarding Claim 9, Bojarski in view of Yin further in view of Iyer teaches: The method as recited in claim 1, wherein a parameterized approach with free parameters is established for the relevance assessment function, and parameters of the approach are optimized with an objective that the quality criterion of the relevance assessment function assumes an extreme value. Yin teaches a relevance feedback technique that classifies images into different categories depending on their features, gives a score for the relevance between multiple images, and uses a threshold with the relevance equation; the classification and relevance of the image is the quality criterion. (Yin Page 1545 Col. 1, Para 1 & Yin Page 1537 Col. 1, Para 3 & Yin Page 1538 Col. 1, Para 1 & Figure 1 & Figure 4). Further, Yin teaches the use of multiple parameters relative contribution of different parts of the image for the relevance assessment. (Yin Page 1537 Col. 2, Para 2 & Yin Page 1542 Col. 1, Para 1).

Regarding Claim 10, Bojarski in view of Yin further in view of Iyer teaches: The method as recited in claim 1, wherein a plausibility of the output of the ANN is evaluated based on the relevance assessment function Bojarski teaches a model that finds regions that are relevant by the extraction of the location information of particular regions of interest to create a feature map with spatial relevance for the task of driving. (Bojarski 4703 Col. 1, Para 1 & Bojarski 4705 Col. 1 Para 1 & Figure 1 & Figure 15). Yin teaches a relevance feedback technique that classifies images into different categories depending on their features. It is noted, only one of the outputs is based on relevance assessment function, quality criterion of the relevance assessment function, or a relevance assessment that is ascertained with the relevance assessment function is required in the determining step. (Yin Page 1540 Col. 2, Para 2 & Yin Page 1537 Col. 1, Para 3 & Yin Page 1538 Col. 1, Para 1 & Figure 1 & Figure 4). Iyer teaches an ANN model-based image classifier using class specific relevant features that outputs the image corresponding class. (Iyer Para 004 & Iyer Para 0027).

Regarding Claim 11, Bojarski in view of Yin further in view of Iyer teaches: The method as recited in claim 10, wherein the plausibility is output to a user of the ANN via a display. Iyer teaches the use of a display as an output device to the user for the ANN model. (Iyer Para 51 & Iyer Para 54).

Regarding Claim 12, Bojarski teaches: A method for a plausibility check of an output of an 
providing at least one image for which the Bojarski teaches the input of multiple images into the model. (Bojarski 4706 Col. 1, Para 2).
Bojarski teaches the extraction of the location information of particular regions of interest to create a feature map with spatial relevance. ( Bojarski 4705 Col. 2 Para 1 & Figure 2 & Figure 5 & Figure 7 & Figure 15).
ascertaining a correlation between: Bojarski teaches a model that finds regions that are relevant for a semantic segmentation of the region. It is noted, only one of the semantic segmentation or edge detection is required in the determining step. (Bojarski 4705 Col. 1 Para 1 & Bojarski 4705 Col. 2 Para 1 & Figure 5 & Figure 7 & Figure 15).

Bojarski teaches a model that extracts the location information of particular regions of interest from multiple images for a semantic segmentation, however, it does not explicitly teach the use of an ANN model, classifying the images, and find the relevance between multiple images. Yin teaches the following limitations: 
Yin teaches a relevance feedback technique that classifies images into different categories depending on their features, gives a score for the relevance between multiple images, and searches for the same image. (Yin Page 1540 Col. 2, Para 2 & Yin Page 1537 Col. 1, Para 3 & Yin Page 1538 Col. 1, Para 1 & Figure 1 & Figure 4). 
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Bojarski in view of Yin. One skilled in the art would have been motivated to modify Bojarski in this manner in order to utilize the assessment function of Yin wherein the images are analyzed, classified based on their features, compared to other images, and search for similar images.
Bojarski in view of Yin teaches a model that extracts the location information of particular regions of interest to find relevant regions from multiple images for a semantic segmentation for classifying the images and find the relevance between multiple images, however, it does not explicitly teach an artificial neural network (ANN) that outputs a classifier. Iyer teaches the following limitations: 
Iyer teaches an ANN model-based image classifier using class specific relevant features that outputs the image corresponding class. (Iyer Para 004 & Iyer Para 0027).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Bajaraski in view of Yin in further view of Iyer. Bojarski in view of Yin teaches a model that extracts the position of pixels to find relevant regions from multiple images for a semantic segmentation for classifying the images and finding the relevance between multiple images and Iyer teaches the use of an ANN as the model to classify features of an image. One skilled in the art would have been motivated to modify Bojarski in view of Yin with the teaching of Iyer in this manner in order to use of an ANN model to perform image classification as it would allow for images to be classified by updating the classifiers as the images are classified to become more accurate and decrease computation. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 12.

Regarding Claim 16, Bojarski in view of Yin further in view of Iyer teaches: The method as recited in claim 1, wherein the ANN is a convolutional ANN, and the relevance assessment function involves a weighted sum of activation maps of multiple convolution kernels which, in a layer of the ANN, are applied to the image or to a processing product of the image. Bojarski teaches a CNN that uses activations, layers, and weights for the edges to an input image to create a feature map. (Bojarski Page 4703 Col. 2, Para 2 & Figure 2 & Figure 3).  As described in claim 1, it would be obvious to one of ordinary skill in the art to utilize the ANN model of Iyer as an alternative of the CNN model in Bojarski as Iyer teaches an ANN model-based image classifier using class specific relevant features that outputs the image corresponding class. (Iyer Para 004 & Iyer Para 0027).

Regarding Claim 17, Bojarski in view of Yin further in view of Iyer teaches:  A non-transitory machine-readable data medium on which is stored a computer program for a plausibility check of an output of an artificial neural network (ANN) that is used as a classifier, the computer program, when executed by a computer, causing the computer to perform the following steps: providing a plurality of images for which the ANN has ascertained an association with one or multiple classes of a predefined classification, and the association that is ascertained for each of the images by the ANN; determining, for each of the images, at least one feature parameter which characterizes a type, and/or a degree of specificity, and/or a position, of at least one feature contained in the image; for each combination of an image of the images and an association of the associations, ascertaining a spatially resolved relevance assessment of the image by applying a relevance assessment function, the relevance assessment indicating which portions of the image, and to what extent, have contributed to the association; ascertaining a setpoint relevance assessment for each combination of an image of the images and an association of the associations, using the feature parameter; and ascertaining a quality criterion for the relevance assessment function based on an agreement between the relevance assessments and the setpoint relevance assessments. With regards to Claim 17, it performs the same as Claim 1 with Iyer use of a non-transitory machine-readable data medium (Iyer Para 006 & Iyer Para 059) and is rejected for similar reasons.

Regarding Claim 18, Bojarski in view of Yin further in view of Iyer teaches: A computer configured to plausibility check an output of an artificial neural network (ANN) that is used as a classifier, the computer configured to: provide a plurality of images for which the ANN has ascertained an association with one or multiple classes of a predefined classification, and the association that is ascertained for each of the images by the ANN; determine, for each of the images, at least one feature parameter which characterizes a type, and/or a degree of specificity, and/or a position, of at least one feature contained in the image; for each combination of an image of the images and an association of the associations, ascertain a spatially resolved relevance assessment of the image by applying a relevance assessment function, the relevance assessment indicating which portions of the image, and to what extent, have contributed to the association; ascertain a setpoint relevance assessment for each combination of an image of the images and an association of the associations, using the feature parameter; and ascertain a quality criterion for the relevance assessment function based on an agreement between the relevance assessments and the setpoint relevance assessments. With regards to Claim 18, it performs the same as Claim 1 with Iyer use of a computer configured to perform the model (Iyer Para 006 & Iyer Para 049) and is rejected for similar reasons.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. [VisualBackProp: efficient visualization of CNNs for autonomous driving] in view of Yin et al. [Integrating Relevance Feedback Techniques for Image Retrieval Using Reinforcement Learning] in view of Iyer et al. [US 2021/0201082 A1] and further in view of Shin et al. [Vehicle Recognition Using Common Appearance Captured by 3D LIDAR and Monocular Camera].

Regarding Claim 5, Bojarski in view of Yin in view of Iyer teaches: The method as recited in claim 1, wherein at least Bojarski teaches a model that use images and multiple cameras. (Bojarski 4706 Col. 1, Para 2 & Figure 4 & Figure 5).

Bojarski in view of Yin in view of Iyer teaches a model that collects images of a vehicles surrounding environment using multiple cameras, however, it does not explicitly teach the use of a physical sensor to measure data. Shin teaches the following limitations: Shin teaches the use of LIDAR and a camera for feature extraction and shape detection for vehicles. (Shin Page 401 Col. 1, Para 1 & Shin Page 401 Col. 2, Para 2 & Figure 2 & Figure 5).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Bajaraski in view of Yin in view of Iyer, as described in claim 1, further in view of Shin. Bojarski in view of Yin in view of Iyer teaches a model that collects images of a vehicles surrounding environment using multiple cameras and Shin teaches the use of LIDAR for feature extraction to detected shapes of vehicles. One skilled in the art would have been motivated to modify Bojarski in view of Yin in view of Iyer with the teachings of Shin in this manner in order to use of a physical sensor, LIDAR, with a camera as it would allow for the recognition of the objects shape regardless of the field of view for the camera. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. [VisualBackProp: efficient visualization of CNNs for autonomous driving] in view of Yin et al. [Integrating Relevance Feedback Techniques for Image Retrieval Using Reinforcement Learning] in view of Iyer et al. [US 2021/0201082 A1] and further in view of Yin 2 et al. [Long-Term Cross-Session Relevance Feedback Using Virtual Features].

Regarding Claim 6, Bojarski in view of Yin in view of Iyer teaches: The method as recited in claim 1, wherein the quality criterion is ascertained for a relevance assessment functions, Yin teaches giving a score for the relevance between multiple images and searches for the same image, considered the relevance assessment functions. (Yin Page 1540 Col. 2, Para 2 & Yin Page 1537 Col. 1, Para 3 & Yin Page 1538 Col. 1, Para 1 & Figure 1 & Figure 4). 

Bajaraski in view of Yin in view of Iyer teaches a model that finds the relevance between multiple images and determination of the quality criterion, however, Bojarski in view of Yin in view of Iyer does not explicitly teach selecting the best candidate from a query retrieval for the images relevance. Yin 2 teaches the following limitations: Yin 2 teaches a model where multiple candidates from a query retrieval with the relevance between the images is compared and the candidate with the highest relevance score is selected. (Yin 2 Page 363 Col. 2, Para 1 & Yin 2 Page 354 Col. 2, Para 2 & Yin 2 Page 362 Col. 1, Para 1 & Figure 12 & Figure 20).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Bajaraski in view of Yin in view of Iyer, as described in claim 1, further in view of Yin 2. Bojarski in view of Yin in view of Iyer teaches a model that finds the relevance between multiple images and the determination of the quality criterion and Yin 2 teaches the use of selecting the best candidate from a query retrieval for the images relevance. One skilled in the art would have been motivated to modify Bojarski in view of Yin in view of Iyer with the teachings of Yin 2 in this manner in order to use of selecting the best candidate from a query retrieval for the images relevance as it would allow for multiple relevancy comparison to be done and increase the accuracy that the most relevant images are selected. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 6.

Regarding Claim 8, Bojarski in view of Yin in view of Iyer teaches: The method as recited in claim 6, wherein a relevance assessment function or candidate relevance assessment function whose quality criterion is poorer than the quality criterion ascertained for a comparative relevance assessment function is discarded as implausible. Yin 2 teaches a model where multiple candidates from a query retrieval with the relevance between the images is compared with the lower quality candidates are not stored for future use. (Yin 2 Page 363 Col. 2, Para 1 & Yin 2 Page 362 Col. 1, Para 1 & Yin 2 Page 357 Col. 2, Para 1 & Figure 12 & Figure 20).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Bojarski et al. [VisualBackProp: efficient visualization of CNNs for autonomous driving] in view of Yin et al. [Integrating Relevance Feedback Techniques for Image Retrieval Using Reinforcement Learning] in view of Iyer et al. [US 2021/0201082 A1] and further in view of Bramley et al. [US 2021/0223780 A1].

Regarding Claim 14, Bojarski in view of Yin in view of Iyer teaches: The method as recited in claim 12, wherein Iyer teaches an ANN model-based image classifier using class specific relevant features that outputs the image corresponding class. (Iyer Para 004 & Iyer Para 0027).

Bojarski in view of Yin in view of Iyer teaches an ANN model image classifier, however, it does not explicitly teach the use of a threshold with a technical system where incorrect classification will lead to a reduce disadvantageous consequence. Bramley limitations are taught as follows: Bramley teaches a machine learning model where an autonomous vehicle will exit autonomous operation or come to a stop if the prediction is inaccurate, unusable, or outside the threshold accuracy to prevent collisions. (Bramley Para 0068 & Para 0061 & Para 00122).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Bajaraski in view of Yin in view of Iyer, as described in claim 12, further in view of Bramley. Bojarski in view of Yin in view of Iyer teaches an ANN model image classifier and Bramley teaches the use of technical system that will stop or exit autonomous operations if a prediction is outside a threshold accuracy. One skilled in the art would have been motivated to modify Bojarski in view of Yin in view of Iyer with the teachings of Bramley in this manner in order to use of a threshold in a technical system as it would allow for the system to not be in a situation that can cause damages based on inaccurate data and Bramley describes how any machine learning model can be used with their system, which would include ANN (Bramley Para 0065). Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 14.

Regarding Claim 15, Bojarski in view of Yin in view of Iyer teaches: The method as recited in claim 12, wherein a first image is selected that has arisen by observing surroundings of a vehicle,  Bojarski teaches the input of multiple images into the model using multiple camera for a self-driving car surroundings. (Bojarski 4706 Col. 1, Para 2 & Bojarski 4704 Col. 2, Para 1 & Figure 4 & Figure 5). Bojarski in view of Yin in view of Iyer teaches a method that analyzes surrounding images of a vehicles from multiple cameras, however, it does not explicitly teach the use of a threshold with a vehicle where if it is outside the threshold value, the vehicle will deactivate driving assistance. Bramley limitations are taught as follows: Bramley teaches a machine learning model where an autonomous vehicle will exit autonomous operation or come to a stop if the prediction is inaccurate, unusable, or outside the threshold accuracy. It is noted, only one of the functions of activating a physical sensor, reduce the travel velocity, driving assistance being partially or completely deactivated, semi-automated driving being partially or completely deactivated, or semi-automatedly driving vehicle is brought to a standstill is required in the determining step. (Bramley Para 0068 & Para 0061 & Para 00122 & Para 00165).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Bajaraski in view of Yin in view of Iyer, as described in claim 12, further in view of Bramley. Bojarski in view of Yin in view of Iyer, teaches a method that surrounding images of a vehicles from multiple cameras and Bramley teaches the use of technical system that will stop or exit autonomous operations if a prediction is outside a threshold accuracy. One skilled in the art would have been motivated to modify Bojarski in view of Yin in view of Iyer with the teachings of Bramley in this manner in order to use a vehicle that will stop or exit autonomous operations if a prediction is outside the threshold accuracy as it would allow for the vehicle to not be in a situation that can cause damages based on inaccurate data. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 15.

Allowable Subject Matter
Claims 2, 3, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2: The method as recited in claim 1, wherein based on a first combination of a first image of the images and a first association of the associates, a spatially resolved relevance assessment of the first combination, and a first feature parameter of the first image, a second setpoint relevance assessment for a second combination of a second image and a second association, and for a second feature parameter of the second image, is ascertained by updating the spatially resolved relevance assessment based on a difference between the first feature parameter and a second feature parameter. Yin teaches a relevance feedback technique that classifies images into different categories depending on their features and gives a score for the relevance between multiple images. However, Yin does not update the relevance depending on the second image with the classification and features compared to the first image classification and features.

Regarding Claim 3: Claim 3 is objected for at least being dependent upon Claim 2.

Regarding Claim 13: The method as recited in claim 12, wherein the relevance assessment function is selected and/or formed during the course of a method including: providing a plurality of images for which the ANN has ascertained an association with one or multiple classes of a predefined classification, and the association that is ascertained for each of the images by the ANN; determining, for each of the images, at least one feature parameter which characterizes a type, and/or a degree of specificity, and/or a position, of at least one feature contained in the image of the images; for each combination of an image of the images and an association of the associations, ascertaining a second spatially resolved relevance assessment of the image of the images by applying a second relevance assessment function, the relevance assessment indicating which portions of the image of the images, and to what extent, have contributed to the association; ascertaining a setpoint relevance assessment for each combination of an image of the images and an association of the associations, using the feature parameter; and ascertaining a quality criterion for the second relevance assessment function based on an agreement between the second relevance assessments and the setpoint relevance assessments; wherein the quality criterion is ascertained for a selection of multiple candidate relevance assessment functions, and a particular candidate relevance assessment function of the multiple candidate relevance assessment functions that has a best value of the quality criterion is selected as the relevance assessment function. Yin teaches a relevance feedback technique that classifies images into different categories depending on their features and gives a score for the relevance between multiple images. However, Yin does not update the relevance depending on the second image with the classification and features compared to the first image classification and features with the greatest value for an image’s classification and relevancy being selected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERNAN ARIAS whose telephone number is (571)272-8094. The examiner can normally be reached M-F 8:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERNAN ARIAS/Examiner, Art Unit 4174                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661